Harrison, J.
The Farmers Loan & Trust Company, incorporated under the laws of the state of Iowa, commenced an action in the district court of Cedar county to foreclose. tax liens against certain real estate situate in Cedar county and the property of one of the defendants, M. B. Davis. The cause was tried to the court and judgment rendered for the defendant, to revise which the company prosecuted a petition in error to this court.
An examination of the record discloses the fact that there was no motion for a new trial filed in the trial court. It is a well established rule of this court that where it is sought by a petition in error to have the proceedings of a trial court, during the trial of an equity case, reviewed in the supreme court, there must have been a motion for new trial filed and presented to the trial court, as in an action at law. (See Gray v. Disbrow, 36 Neb., 857; Carlow v. Aultman, 28 Neb., 672.) This ease falls within the above rule, and therefore we cannot review the proceedings of the lower court. The judgment of the district court is
Affirmed.